Name: Commission Implementing Regulation (EU) 2018/949 of 3 July 2018 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: trade policy;  international trade;  foodstuff;  cooperation policy;  trade
 Date Published: nan

 4.7.2018 EN Official Journal of the European Union L 167/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/949 of 3 July 2018 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) In accordance with the Agreement between the European Union and the Republic of Chile on trade in organic products, approved by Council Decision (EU) 2017/2307 (3), the Union and Chile accept the import into their territory, and the placing on the market as organic products, of the products listed in an Annex to that Agreement, provided that those products comply with each other's laws and regulations. Annex I to that Agreement covers organic products from Chile for which the Union recognises equivalence. For the sake of clarity, Chile should be included in the list in Annex III to Regulation (EC) No 1235/2008. (3) According to information provided by Costa Rica, its competent authority has added one new control body, namely Primus Auditing Operations de Costa Rica S.A to the list of control bodies recognised by Costa Rica. (4) According to information provided by Switzerland, the names of the control bodies Institut fÃ ¼r MarktÃ ¶kologie (IMO) and ProCert Safety AG have been changed to IMOswiss AG and ProCert AG respectively. (5) According to information provided by Tunisia, the name of its competent authority has changed. In addition, Tunisia has informed the Commission that its competent authority has added one control body, namely CERES GmbH, to the list of control bodies recognised by Tunisia and that the name of the control body Ecocert SA en Tunisie has changed to Ecocert SA. The recognition of the control body Suolo e Salute has been withdrawn. Finally, the control bodies Kiwa BCS Ã ko-Garantie GmbH and Institut national de la normalisation et de la propriÃ ©tÃ © industrielle (INNORPI) have been assigned new code numbers. (6) According to information provided by South Korea, new internet addresses have been provided for OCK and Neo environmentally-friendly. The recognition of the control body Ecocert has been withdrawn. Finally, the South Korean competent authority has recognised four more control bodies which should be added to the list in Annex III to Regulation (EC) No 1235/2008: Ecolivestock Association, Association for Agricultural Products Quality Evaluation, University Industry Liaison office of CNU and Eco Agriculture Institute Inc. (7) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (8) The Commission has received and examined a request from Agreco R.F. GÃ ¶derz GmbH to amend its specifications. Based on the information received, the Commission has concluded that it is justified to recognise Agreco R.F. GÃ ¶derz GmbH for product category B in respect of all the third countries for which it had been recognised for other product categories and to extend the geographical scope of its recognition for product category D to Cape Verde, Fiji, Iran, Cambodia, the former Yugoslav Republic of Macedonia, Solomon Islands, El Salvador, Tonga and Samoa, and for product category A in respect of Mexico and Uruguay. (9) The Commission has received and examined a request from Bioagricert S.r.l to amend its specifications. Based on the information received, the Commission has concluded that it is justified to recognise Bioagricert S.r.l for product category D in respect of Indonesia. (10) The Commission has received and examined a request from Biocert International Pvt Ltd to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise Biocert International Pvt Ltd for product categories D and E in respect of India and for product categories A and D in respect of Sri Lanka. (11) The Commission has received and examined a request from Ecocert SA to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to New Caledonia, for product category B to Armenia and for product category E to Togo. (12) Ecoglobe has notified the Commission of the change of its address and internet address. (13) The Commission has received and examined a request from Ekoagros to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the recognition for Russia to product categories B and D. (14) NASAA Certified Organic Pty Ltd has notified the Commission of the change of its internet address. (15) The Commission has received and examined a request from OneCert International PVT Ltd to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Benin, Indonesia, Nigeria, the Philippines and Togo. (16) Organic Certifiers has informed the Commission that it has ceased its certification activities in all third countries for which it was recognised. It should therefore no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (17) ORSER has notified the Commission of the change of its address. (18) The Commission has received and examined a request from Q-check to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise Q-check for product categories A and D in respect of Albania, Egypt, Jordan, Kosovo, Lebanon, Peru, Saudi Arabia, Serbia, Turkey and the United Arab Emirates. (19) Quality Partner has informed the Commission that it has ceased its certification activities in Indonesia, the only third country for which it was recognised. It should therefore no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (20) Soil Association Certification Limited has informed the Commission that it will cease its certification activities in Egypt and Iran. As a consequence, those countries should no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (21) The Commission has received and examined a request from Valsts SIA SertifikÃ cijas un testÃ Ã ¡anas centrs  to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to Belarus and for product categories A and B to Uzbekistan. (22) As a consequence of the inclusion of Chile in Annex III to Regulation (EC) No 1235/2008, the relevant control bodies recognised until now for the import of products from categories A, D or F from Chile should continue to be recognised in respect of Chile for those product categories, except for the products falling within the scope of the trade agreement. (23) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (24) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Council Decision (EU) 2017/2307 of 9 October 2017 on the conclusion of the Agreement between the European Union and the Republic of Chile on trade in organic products (OJ L 331, 14.12.2017, p. 1). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) after the entry relating to Canada, the following new entry is inserted: CHILE 1. Product categories: Category of products or products Designation of category as in Annex IV Limitations Unprocessed plant products A Only products listed in the Agreement Honey Only products listed in the Agreement Processed plant products for use as food D Only products listed in the Agreement Vegetative propagating material and seeds for cultivation F Only products listed in the Agreement 2. Origin: organically grown ingredients in products of categories A and D that have been grown in Chile or that have been imported into Chile:  either from the Union,  or from a third country in the framework of a regime that is recognised as equivalent by the Union in accordance with Article 33(2) of Regulation (EC) No 834/2007. 3. Production standards: Law 20.089, of 17 January 2006, that creates a national certification system for agricultural organic products. 4. Competent authority: Servicio Agricola y Ganadero (SAG), Ministry of Agriculture. http://www.sag.cl/ambitos-de-accion/certificacion-de-productos-organicos 5. Control bodies: Code number Name Internet address CL-BIO-001 Ecocert Chile S.A. www.ecocert.cl CL-BIO-004 ARGENCERT (Instituto Argentino para la CertificaciÃ ³n y PromociÃ ³n de productos) www.argencert.com.ar CL-BIO-005 CERES  Certification of Environmental Standards GmbH http://www.ceres-cert.com/ CL-BIO-010 BIO CERTIFICADORA SERVICIOS LIMITADA www.bioaudita.cl 6. Certificate issuing bodies and authorities: as at point 5. 7. Duration of the inclusion: until 31 December 2020. (2) in the entry relating to Costa Rica, in point 5, the following row relating to code number CR-BIO-007 is added: CR-BIO-007 Primus Auditing Operations de Costa Rica S.A www.primusauditingops.com (3) in the entry relating to Switzerland, in point 5, the rows relating to code numbers CH-BIO-004 and CH-BIO-038 are replaced by the following: CH-BIO-004 IMOswiss AG www.imo.ch CH-BIO-038 ProCert AG https://www.procert.ch/ (4) in the entry relating to Tunisia, points 4 and 5 are replaced by the following: 4. Competent authority: MinistÃ ¨re de l'Agriculture, des Ressources Hydrauliques et de la PÃ ªche, www.agriculture.tn and www.onagri.tn. 5. Control bodies: TN-BIO-001 Ecocert SA www.ecocert.com TN-BIO-007 Institut national de la normalisation et de la propriÃ ©tÃ © industrielle (INNORPI) www.innorpi.tn TN-BIO-008 CCPB Srl www.ccpb.it TN-BIO-009 CERES GmbH www.ceres-cert.com TN-BIO-010 Kiwa BCS Ã ko-Garantie GmbH www.kiwabcs.com (5) in the entry relating to Republic of Korea, point 5 is amended as follows: (a) the rows relating to KR-ORG-005, KR-ORG-019 are replaced by the following: KR-ORG-005 OCK http://www.greenock.co.kr/ KR-ORG-019 Neo environmentally-friendly http://neoefcc.modoo.at (b) KR-ORG-016 is deleted; (c) the following rows are added: KR-ORG-025 Ecolivestock Association http://www.ecolives.co.kr KR-ORG-026 Association for Agricultural Products Quality Evaluation http://apqe.co.kr KR-ORG-027 University Industry Liaison office of CNU http://sanhak.jnu.ac.kr/eng/ KR-ORG-029 Eco Agriculture Institute Inc. http://blog.daum.net/ifea2011 ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) in the entry relating to A CERT European Organization for Certification S.A., point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III.; (2) in the entry relating to Agreco R.F. GÃ ¶derz GmbH, point 3 is amended as follows: (a) in the rows concerning Mexico and Uruguay, a cross is added in column A; (b) in the rows concerning Azerbaijan, Bosnia and Herzegovina, Burkina Faso, Bolivia, Cameroon, Colombia, Cuba, Cape Verde, Dominican Republic, Ecuador, Egypt, Ethiopia, Fiji, Georgia, Ghana, Guatemala, Honduras, Indonesia, Iran, Kenya, Kyrgyzstan, Cambodia, Kazakhstan, Sri Lanka, Morocco, Moldova, Montenegro, Madagascar, the former Yugoslav Republic of Macedonia, Mali, Mexico, Nigeria, Nicaragua, Nepal, Peru, Papua New Guinea, Philippines, Paraguay, Serbia, Russia, Solomon Islands, Senegal, Suriname, El Salvador, Togo, Thailand, Turkmenistan, Tonga, Tuvalu, Tanzania, Ukraine, Uganda, Uruguay, Uzbekistan, Venezuela, Vietnam, Samoa and South Africa, a cross is added in column B; (c) in the rows concerning Cape Verde, Fiji, Iran, Cambodia, the former Yugoslav Republic of Macedonia, Solomon Islands, El Salvador, Tonga and Samoa a cross is added in column D; (3) in the entry relating to Bioagricert S.r.l, in point 3, in the row concerning Indonesia, a cross is added in column D; (4) after the entry relating to BIOcert Indonesia, the following new entry is inserted: Biocert International Pvt Ltd  1. Address: 701 Pukhraj Corporate, Opposite Navlakha Bus Stop, Indore, 452001, India 2. Internet address: http://www.biocertinternational.com 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F IN-BIO-177 India    x x  LK-BIO-177 Sri Lanka x   x   4. Exceptions: in-conversion products 5. Duration of inclusion: until 30 June 2021; (5) in the entry relating to CERES Certification of Environmental Standards GmbH, point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III.; (6) in the entry relating to Ecocert SA, point 3 is amended as follows: (a) the following row is inserted in the order of the code numbers: NC-BIO-154 New Caledonia x   x   (b) in the row concerning Armenia, a cross is added in column B; (c) in the row concerning Togo, a cross is added in column E; (7) in the entry relating to Ecoglobe, points 1 and 2 are replaced by the following: 1. Address: 80 Aram Street, 0002 Yerevan, Armenia 2. Internet address: http://www.ecoglobe.com; (8) in the entry relating to Ekoagros, in point 3, in the row relating to Russia, a cross is added in columns B and D; (9) in the entry relating to IMOcert LatinoamÃ ©rica Ltda, point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III.; (10) in the entry relating to LACON GmbH, point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III.; (11) in the entry relating to NASAA Certified Organic Pty Ltd, point 2 is replaced by the following: 2. Internet address: www.nasaacertifiedorganic.com.au; (12) in the entry relating to OneCert International PVT Ltd, in point 3, the following rows are inserted in the order of the code numbers: BJ-BIO-152 Benin x   x   ID-BIO-152 Indonesia x   x   NG-BIO-152 Nigeria x   x   PH-BIO-152 Philippines x   x   TG-BIO-152 Togo x   x   (13) in the entry relating to Oregon Tilth, point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III.; (14) the entry relating to the Organic Certifiers is deleted; (15) in the entry relating to ORSER, point 1 is replaced by the following: 1. Address: Prof. Dr Ahmet Taner Kislali Mah.2842 Sok.No: 4, 06810 Cayyolu, Cankaya-Ankara-TURKEY; (16) after the entry relating to Overseas Merchandising Inspection Co., Ltd, the following new entry is inserted: Q-check  1. Address: 9-17 Erithrou Stavrou str., Larissa, Greece 2. Internet address: http://www.qcheck-cert.gr 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F AL-BIO-179 Albania x   x   AE-BIO-179 United Arab Emirates x   x   EG-BIO-179 Egypt x   x   JO-BIO-179 Jordan x   x   RKS-BIO-179 Kosovo x   x   LB-BIO-179 Lebanon x   x   PE-BIO-179 Peru x   x   TR-BIO-179 Turkey x   x   SA-BIO-179 Saudi Arabia x   x   RS-BIO-179 Serbia x   x   4. Exceptions: in-conversion products 5. Duration of inclusion: until 30 June 2021; (17) the entry relating to Quality Partner is deleted; (18) in the entry relating to Soil Association Certification Limited, in point 3, the rows relating to Egypt and Iran are deleted; (19) in the entry relating to Valsts SIA SertifikÃ cijas un testÃ Ã ¡anas centrs , in point 3, the following rows are inserted in the order of the code numbers: BY-BIO-173 Belarus x      UZ-BIO-173 Uzbekistan x x    